Examination of Witnesses—Impektinent Questions—Protection.1. The law gives no color to the practice which not unfrequently appears in judicial proceedings, of besetting a witness with impertinent inquiries, which are not shown to have any legitimate bearing upon the case.2. Whether a witness may claim exemption from answering a question, because his knowledge of the matter inquired of was obtained by him as an attorney in such character; query.[NOTE. Cited in Law, Dig. 299, to the points stated above. Nowhere more fully reported; opinion not now accessible.]